Citation Nr: 0125571	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  00-03 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea due to an undiagnosed illness.

2.  Entitlement to service connection for fatigue (other than 
for the residuals of the obstructive sleep apnea) due to an 
undiagnosed illness.

3.  Entitlement to service connection for muscle/joint pain 
due to an undiagnosed illness.

4.  Entitlement to service connection for numbness of the 
hands due to an undiagnosed illness.

5.  Entitlement to a compensable evaluation for a left ankle 
disability.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to November 
1974 and from September 1977 to September 1992.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
For reasons which will be made clear below, the claim of 
entitlement to service connection for obstructive sleep apnea 
due to an undiagnosed illness and entitlement to service 
connection for fatigue have been distinguished for the 
purposes of this decision.  In light of the decision below, 
the Board finds no prejudice to the veteran in proceeding 
with the issue of service connection for obstructive sleep 
apnea at this time.






FINDINGS OF FACT

1.  The veteran is currently service connected for the 
residuals of a fractured nose, currently evaluated as 10 
percent disabling.

2.  In a June 1998 VA examination, it was found that it was 
"likely as not" that the obstructive sleep apnea was 
secondary to the service related obstructive nasal breathing 
from the service connected deviated nasal septum.


CONCLUSION OF LAW

Obstructive sleep apnea, while not related to an undiagnosed 
illness, has been either caused or aggravated by a service 
connected disability.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310(a), 3.317 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran served on active duty from May 
1973 to November 1974 and from September 1977 to September 
1992 with service in the Persian Gulf War.  At a hearing held 
before the undersigned in July 2001, the veteran contended 
that his sleep difficulties were the result of an undiagnosed 
illness associated with his service in the Persian Gulf War.  
In general, service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (2001).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

Establishing "direct" service connection for a disability 
which has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (2001); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 2001 
and provided that the disability can not be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117 (West 1991); 38 
C.F.R. § 3.317(a)(1) (2001).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (2001).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (2001).

Signs and symptoms which may be manifestations of an 
undiagnosed illness includes signs or symptoms involving 
fatigue, headache, muscle pain, joint pain, and other 
disorders not at issue in this case.  38 C.F.R. § 3.317(b) 
(1), (4), (5) (2001).

In this case, the veteran contends that his fatigue, which 
includes sleep difficulties, is associated with an 
undiagnosed illness.  The Board finds no evidence to support 
the contention that his obstructive sleep apnea is the result 
of an undiagnosed illness.  As the U.S. Court of Appeals for 
Veterans Claims (Court) has made clear, a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise derived since specialized medical 
knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994).  
However, the Board must also note the June 1998 VA 
examination, it which it was reported that it was as "likely 
as not" that the obstructive sleep apnea was secondary to 
his service related obstructive nasal breathing from the 
service connected deviated nasal septum.  The veteran is 
currently service connected for the residuals of a fractured 
nose, currently evaluated as 10 percent disabling.

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2001).  In this case, based 
on the May 1998 medical opinion, the benefit of the doubt has 
been resolved in the veteran's favor. 38 U.S.C.A. § 5107.


ORDER

Service connection for obstructive sleep apnea on a secondary 
basis is granted.




REMAND

With respect to the claims for service connection for the 
other disabilities alleged to be associated with an 
undiagnosed illness, the Board notes that such disabilities 
must be shown to a degree of 10 percent or more for service 
connection to be warranted.  See 38 C.F.R. § 3.317(a)(1)(i) 
(2001).  The Board has reviewed the medical examinations of 
record in detail.  The Board finds that these VA examinations 
of record are not sufficient to determine the nature and 
etiology of the disabilities claimed.  In this regard, based 
on a review of the examinations of record, it appears that 
many of the difficulties the veteran associates with an 
undiagnosed illness are, in fact, the result of his weight.  
In any event, the examinations also do not adequately reflect 
evaluation of the severity of the claimed disabilities at 
issue to determine whether they are 10 percent or more

In evaluating this case as a whole, the Board must also note 
that recently enacted legislation, the Veterans Claims 
Assistance Act of 2000 (the "VCAA"), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West Supp. 2001), 66 Fed. Reg., 
No. 168, 45620-45632 (Aug. 29, 20001), contains extensive 
provisions modifying the adjudication of all pending claims.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
revises the former § 5107(a) of title 38 United States Code 
to eliminate the requirement that a claimant come forward 
first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in the 
developing the facts pertinent to the claim.  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where are codified in 
title 38 United States Code is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In light of the above, this case is REMANDED for the 
following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should request the 
veteran to identify the names, address, 
and approximate dates of treatment for 
all health care providers who may posses 
additional records pertinent to his 
claims.  The veteran is respectfully 
requested to make sure the complete 
records from Dr. P. and his group, as 
well as the chiropractor the veteran 
referred to at the July 2001 hearing, are 
submitted into the record.  

2.  The veteran should be scheduled for a 
VA examination in order to determine the 
nature and etiology of the following: 

(1) fatigue (other than any fatigue 
caused by the residuals of the 
obstructive sleep apnea); 
(2) muscle/joint pain; 
(3) numbness of the hands; and 
(4) a left ankle disability.  

The claims folder or the pertinent 
medical records contained therein, 
including the veteran' service medical 
records and any pertinent records 
obtained from any other sources, must be 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
tests should be performed. A copy of this 
remand order also should be provided to 
the examiners.  

The examiner should provide explicit 
responses to the following questions:

(a) Does the veteran have any objective 
evidence of 
	(1) fatigue (other than for the 
residuals of the obstructive sleep 
apnea); 
	(2) muscle/joint pain; 
	(3) numbness of the hands; and 
	(4) a left ankle disability?  If so, 
what is the nature and extent any 
disability found?  The examiner should 
list each such disability found.

(b) What is the degree of medical 
probability that any current disability 
found is attributable to a Persian Gulf 
undiagnosed illness, causally related to 
service, or (if pre-existing service) was 
chronically worsened by service?  

The examiner is ask to distinguish 
between a disability found to be 
attributable to a Persian Gulf 
undiagnosed illness and a disability 
found to be attributable to the veteran's 
weight or some other nonservice-related 
condition or disability.

(c) Regarding the veteran's service 
connected left ankle condition, is there 
any objected evidence of a left ankle 
condition?  Are there any complaints of 
pain that he attributes to his service-
connected left ankle condition?  If so, 
in light of a review of the medical 
evidence of record, the examiner must 
specifically comment on the presence or 
absence of any objective manifestation 
that would demonstrate functional 
impairment due to pain attributable 
solely to the service-connected 
condition.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) are fully 
complied with and satisfied.

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 



